Name: Commission Regulation (EEC) No 2938/93 of 25 October 1993 amending various Regulations in respect of combined nomenclature codes in the floriculture sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 10 . 93 Official Journal of the European Communities No L 265/23 COMMISSION REGULATION (EEC) No 2938/93 of 25 October 1993 amending various Regulations in respect of combined nomenclature codes in the floriculture sector combined nomenclature codes for those products for the period 1 June to 31 October have changed ; whereas the codes laid down in those Regulations should be replaced by those applicable during that period, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica ­ tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) (b) thereof, Whereas Commission Regulations (EEC) No 921 /93 of 20 April 1993 suspending the preferencial customs duties and re-establishing the Common Customs Tariff duty on imports of uniflorous (standard) carnations originating in Israel 0, (EEC) No 1322/93 of 28 May 1993 re-establishing the preferntial customs duty on imports of multiflorous (spray) carnations originating in Israel (4), (EEC) No 3467/92 of 30 November 1992 suspending the preferential customs duties and re-introducing the Common Customs Tariff duty on imports of large ­ flowered roses originating in Israel (*) and (EEC) No 428/93 of 25 February 1993 suspending the preferen ­ tial customs duties and re-introducing the Common Customs Tariff duty on imports of small-flowered roses originating in Israel (6) provide for customs duties on imports of carnations and roses from Israel ; whereas the Article 1 1 . In Article 1 of Regulations (EEC) No 921 /93 and (EEC) No 1322/93, 'CN code ex 0603 10 53 ' is hereby replaced by 'CN code ex 0603 10 13 '. 2. In Article 1 of Regulations (EEC) No 3467/92 and (EEC) No 428/93, 'CN code ex 0603 10 51 ' is hereby replaced by 'CN code ex 0603 10 11 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 382, 31 . 12. 1987, p. 22. 0 OJ No L 311 , 17. 11 . 1988, p. 1 . (3) OJ No L 95, 21 . 4. 1993, p. 19 . O OJ No L 132, 29 . 5. 1993, p. 95. 0 OJ No L 350, 1 . 12. 1992, p. 75. (6) OJ No L 48, 26. 2. 1993, p. 42.